Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-19-2008

USA v. Tomko
Precedential or Non-Precedential: Precedential

Docket No. 05-4997




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Tomko" (2008). 2008 Decisions. Paper 587.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/587


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                       No. 05-4997


                            UNITED STATES OF AMERICA,
                                                 Appellant

                                             v.

                                   WILLIAM TOMKO


                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                             D.C. Criminal No. 04-cr-00108
                             (Honorable Gary L. Lancaster)


                    Present: SCIRICA, Chief Judge,
        SLOVITER, McKEE, RENDELL, BARRY, AMBRO, FUENTES,
SMITH, FISHER, CHAGARES, JORDAN, HARDIMAN and COWEN, Circuit Judges

                                        ORDER

       The Court, sua sponte, orders rehearing en banc in the above-captioned matter. It

is ordered that the Clerk of this Court list the above case for rehearing en banc on

Wednesday, November 19, 2008.

                                                  BY THE COURT,

                                                  /s/ Anthony J. Scirica
                                                  Chief Judge

DATED: August 19, 2008